UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                             )
BARBARA BOND,                                )
                                             )
      Plaintiff,                             )
                                             )
             v.                              )                Civil Case No. 10-1961 (RJL)
                                             )
ATSI/JACKSONVILLE JOB CORPS                  )
CENTER, et al.                               )
                                             )
      Defendants.                            )
                                             )

                                         ORDER


      In accordance with the Memorandum Opinion issued this date, it is hereby

      ORDERED that Defendant Clark V. Hayes's Special Appearance Motion to Dismiss,

ECF No.8, is GRANTED; and it is

      FURTHER ORDERED that all claims against Mr. Hayes are DISMISSED.
                             ~                                         \
      SO ORDERED this 'ZDday of September 2011.